Citation Nr: 0609471	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-04 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1956 to September 
1958.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal, in part, from a December 2001 
decision by the RO which granted service connection for 
bilateral defective hearing and assigned a noncompensable 
evaluation, and denied service connection for tinnitus.  In 
May 2003, a hearing was held at the RO before the undersigned 
member of the Board.  In November 2003 the Board remanded the 
appeal for additional development.  By rating action in May 
2005, the RO assigned an increased rating to 20 percent for 
bilateral defective hearing, effective from the date of the 
grant of service connection.  

In January 2001, the RO reduced from 40 to 20 percent, the 
evaluation assigned for the veteran's left elbow disability.  
The veteran perfected an appeal to the reduction and argued 
that the rating should never have been reduced and that he 
was entitled to restoration of the 40 percent evaluation 
effective to the date of his original claim.  In November 
2003, the Board characterized the issues on appeal as 
including the propriety of the reduction from 40 to 20 
percent, and an increased rating higher than 20 percent for 
the left elbow disability.  By rating action in May 2005, the 
RO restored the 40 percent evaluation, effective from the 
date of the original grant of service connection.  As the 
rating action was a complete grant of the benefits sought by 
the veteran, there is no longer an issue in controversy.  
That is, it is recognized that an appellant is generally 
presumed to be seeking the maximum benefit available by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  However, in this case, the 
veteran specifically stated that he was seeking restoration 
of the 40 percent rating back to the date his original claim 
for service connection.  Accordingly, the issues relating to 
the left elbow disability as described previously in the 
November 2003 remand are now moot, and will not be addressed 
in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have tinnitus at present 
which is related to service.  

3.  Since service connection was established, the RO 
determined that the veteran manifested an exceptional pattern 
of hearing loss manifested by Level V hearing loss in each 
ear.  


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 1154, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).  

2.  The criteria for an initial evaluation in excess of 20 
percent for bilateral defective hearing have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.85, 4.86, 
Part 4, including Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  The Court specifically recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, as is the situation in this case, the AOJ did 
not err in not providing such notice specifically complying 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board concludes that the information and discussions as 
contained in the December 2001 rating decision, the February 
2003 statement of the case (SOC), the May 2005 supplemental 
statement of the case, the November 2003 Board remand, and in 
letters sent to the veteran in June, August, and December 
1997, October 2000, January, February and October 2001, June 
2002, and February 2004 have provided him with sufficient 
information regarding the applicable regulations.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, these documents notified him of his 
responsibility to submit evidence which showed that his 
tinnitus was, in some fashion, related to military service, 
and that his hearing loss was more severe than reflected in 
the current rating assigned; of what evidence was necessary 
to establish service connection for tinnitus and a higher 
evaluation for his hearing loss; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
he submit any evidence in his possession.  The veteran also 
testified at a personal hearing at the RO before the 
undersigned member of the Board in May 2003.  The veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how the claim was still deficient.  Further, the 
veteran has not identified the existence of any relevant 
evidence that has not been obtained or requested, and all 
available relevant evidence has been obtained and associated 
with the claims folder.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Consequently, the Board concludes 
that it may proceed, as specific notice as to which party 
could or should obtain which evidence has been provided.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board is cognizant of the fact that the veteran was not 
informed of VCAA notice provision regarding the effective 
dates for the increased rating awarded and for service 
connection should such be granted under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 prior 
to initial adjudication of his claim in September 1997.  
However, in this case, the veteran appealed the rating 
assigned for his hearing loss, and has since been provided 
with appropriate notice and the regulations concerning the 
rating criteria of hearing loss and an explanation as to how 
the effective date was determined.  Additionally, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
tinnitus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Therefore, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims for service 
connection and an increased rating and is familiar with the 
law and regulations pertaining to the claim.  See Desbrow v. 
Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (holding that failure to comply 
with VCAA constitutes nonprejudicial error "[w]here the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or where 
certain chronic diseases are demonstrated to a compensable 
degree within one year of separation from service, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty during service.  38 U.S.C.A. 
§§ 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2005) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
See also Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Tinnitus

Initially, the Board notes that the National Personnel 
Records Center (NPRC) has verified that most of the veteran's 
service medical records were destroyed by fire and are 
unavailable for review.  Where service medical records are 
absent or missing, there is a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Russo v. Brown, 9 Vet. App. 46 (1996).  Here, the evidentiary 
record includes service hospital records which showed 
treatment for a mild concussion in October 1956.  There were 
no pertinent abnormalities or diagnosis referable to ringing 
in his ears or tinnitus.  Furthermore, the veteran 
specifically denied any treatment for tinnitus in service on 
his original claim for service connection in June 1997.  

The veteran contends that he has had ringing in his ears for 
many years and believes that his current tinnitus is related 
to a head injury in service, or in the alternative, to his 
exposure to acoustic trauma in service.  However, the 
available service medical records do not support his 
contentions, as no signs or symptoms of tinnitus were noted 
in service.  While the veteran was treated for a mild 
concussion in service, the available medical records do not 
reflect any treatment, abnormalities, or diagnosis for 
tinnitus.  In fact, the veteran specifically denied that he 
sought medical attention for any ear problems in service.  
The first complaint of tinnitus was on VA audiological 
examination in May 1997, more than 38 years after service 
separation.  

While the veteran is competent to relate the symptoms he has 
experienced, he is not competent to attest to the fact that 
what he experienced in service is the same condition that is 
his current diagnosis.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The veteran, as a layperson, is not competent to 
offer an opinion as to medical causation or etiology.  Epps 
v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 
(1992).  See also Franzen v. Brown, 9 Vet. App. 235 (1996).  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Moreover, the evidentiary record includes a November 2001 
opinion by a VA audiologist to the effect that the veteran's 
tinnitus was not related to military service.  The physician 
reviewed the claims file and provided a detailed description 
of the veteran's medical history, including all relevant 
clinical and diagnostic findings.  The Board finds the 
medical opinion persuasive as it was based on a longitudinal 
review of the entire record.  Furthermore, the veteran has 
presented no competent evidence to dispute this opinion.  

Inasmuch as there is no evidence of tinnitus in service or 
until many years after service, and no competent medical 
evidence relating any current disability to military service, 
the Board finds no basis to grant service connection.  
Accordingly, service connection for tinnitus is denied.  

Increased Ratings - In General

The issue pertaining to the rating to be assigned the 
veteran's hearing loss arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(2005).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2005).  

Table VI is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and 
the puretone threshold average (vertical columns).  The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and puretone threshold 
average intersect.  

Table VIa is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the puretone 
threshold average.  Table VIa will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of § 4.86.
  
During the pendency of this appeal, the worst average 
puretone decibel loss for the veteran's right ear, achieved 
by adding the loss at 1,000, 2,000, 3,000, and 4,000 Hz and 
dividing by four, was 64.  The percent of discrimination was 
90.  By intersecting the column in Table VI (38 C.F.R. 
§ 4.85) for average puretone decibel loss falling between 58 
and 65 with the line for percent of discrimination from 84 to 
90, the resulting numeric designation for the right ear was 
III.  (November 2001 VA examination).  

The average puretone decibel loss for the veteran's left ear 
achieved by application of the same rating schedule was 63.  
The percent of discrimination was 85.  By intersecting the 
column in Table VI, the resulting numeric designation for the 
left ear is III.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

Audiometric testing results are dispositive evidence for a 
claim for a compensable rating for hearing loss.  Here, the 
RO initially applied the rating schedule accurately, and 
there is no basis under the applicable criteria for the 
assignment of a compensable evaluation.  

However, in May 2005, the RO concluded that the veteran's 
hearing loss satisfied the criteria for exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86.  
Parenthetically, the Board notes that the decibel losses at 
1000 Hertz in the left ear and at 2000 Hertz in the right ear 
were not 55 decibels or above.  By application of Table VIa, 
the resulting numeric designation for average puretone 
decibel loss of 64 and 63 in the right and left ear, 
respectively, is V.  Thus, the Roman numeral designations 
from Table VIa are higher than those from Table VI and are 
more advantageous to the veteran.  

Based on the numeric designations from Table VIa for each 
ear, the point of intersection on Table VII requires 
assignment of a 20 percent evaluation under Diagnostic Code 
6100.  Although the evidence of record does not indicate that 
an examiner certified that use of the speech discrimination 
test was not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., nor do the 
audiological findings satisfy the provisions of § 4.86, the 
Board will not disturb the RO's conclusions in this matter.  
The veteran was assigned a 20 percent evaluation for his 
hearing loss, effective from the date of the grant of service 
connection, and there is no basis under the applicable 
criteria for the assignment of an evaluation in excess of 20 
percent at any time during the pendency of this appeal.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for an evaluation in 
excess of 20 percent for bilateral hearing loss.  


ORDER

Service connection for tinnitus is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral defective hearing is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


